Citation Nr: 0933040	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to Agent 
Orange (AO).

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss with otitis externa.

3.  Entitlement to an increased (compensable) evaluation for 
disseminated coccidoidomycosis.

4.  Entitlement to an increased (compensable) evaluation for 
ureterolithiasis.

5.  Entitlement to special monthly compensation (SMC) based 
on need for aid or attendance or housebound benefits. 

6.  Entitlement to a total rating based upon individual 
employability (TDIU) due to service-connected disabilities.  

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2002, May 2003, and January 2004 rating 
determinations of the Manila, Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in part, denied service connection for peripheral 
neuropathy, as secondary to herbicide exposure; continued the 
noncompensable evaluations for the service-connected 
disabilities currently on appeal; and denied entitlement to 
TDIU.

The issues on appeal were previously before the Board and 
remanded for additional development in October 2006, to 
include VCAA notice and a VA examination.

The issues of entitlement to service connection for insomnia 
and for hyperuricemia were denied in the Board's 2006 
decision.  However, it appears these issues were erroneously 
included in the AMC's June 2009 Supplemental Statement of the 
Case (SSOC).  Board decisions are final when issued.  
38 C.F.R. § 20.1100 (2008).  The only issues remaining for 
appellate review are as listed on the title page.

The June 2006 Board decision granted service connection for 
degenerative discospondylosis of the lumbosacral spine and an 
old healed fracture at L1 with post-traumatic arthritis.  In 
February 2008, the AMC issued a rating decision implementing 
that decision.  Notice of that decision was sent to the 
Veteran on July 28, 2008.  In a VA Form 9 dated July 28, 
2009, sent directly to the Board, and received on August 18, 
2009, the Veteran argued that service connection should be in 
effect for low back pain and numbness in the legs associated 
with the back disability.  The Veteran's service connected 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5235, which contemplates limitation of motion based on 
functional factors, including pain.  38 C.F.R. § 4.71a, 
General Formula for Rating Diseases and Disabilities of the 
Spine; see 38 C.F.R. §§ 4.40, 4.45 (2008).  

The rating criteria also contemplate separate ratings for any 
associated neurologic impairment.  General Formula for Rating 
Disease and Injuries of the Spine, Note (1).  Service 
connection is in effect for any neurologic impairment, 
including numbness, associated with the service connected 
back disability.  As noted below, there is medical evidence 
that his complaints of numbness in the lower extremities are 
associated with the service connected back disability.  
Although the Veteran did not express disagreement with the 
rating decision that assigned the 30 percent rating, his 
statement was received more than one year after notice of the 
rating decision, and was not submitted to the agency entering 
the decision; the medical evidence and his statement could be 
construed as raising a claim for an increased rating.  
38 C.F.R. § 3.157 (2008).  This matter is referred to the RO

In the 2006 remand, the Board also instructed that the 
Veteran be sent a statement of the case (SOC) on the issue of 
noneligibility for payment of pension benefits due to 
excessive income, pursuant to Manlicon v. West, 12 Vet. App. 
238 (1999).  The RO sent the Veteran an SOC on that issue on 
June 26, 2009; however, the Veteran has not submitted a 
timely substantive appeal and this issue was not certified to 
the Board.  Therefore, the Board will not further consider 
this issue.

The issue of entitlement to a TDIU due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by 
peripheral neuropathy, which is a result of his military 
service, to include as a result of any exposure to Agent 
Orange herbicides.

2.  Bilateral hearing loss with otitis externa is manifested 
by Level V hearing loss in the right ear, and Level I hearing 
loss in the left ear.

3.  There are no current residuals of disseminated 
coccidoidomycosis.

4.  Ureterolithiasis is manifested by frequent voiding and 
urinary hesitancy; but without dysuria, colic, or 
organomegaly.  

5.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

6.  The Veteran is not a patient in a nursing home, and his 
service-connected disabilities are not so disabling so as to 
render him bedridden, unable to care for his daily needs, or 
protect himself from the hazards incident to his environment. 

7.  The Veteran does not have a single service-connected 
disability rated (or ratable) 100 percent.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active duty and is not proximately due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a compensable rating for bilateral 
hearing loss with otitis externa have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

3.  The criteria for a compensable rating for disseminated 
coccidoidomycosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §4.97, Diagnostic Code 6835 (2008).

4.  The criteria for a compensable evaluation for 
ureterolithiasis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.31, 4.115b, 
Diagnostic Codes 7509, 7510 (2008). 

5.  The criteria for entitlement to special monthly 
compensation based on the need for aid and attendance or 
housebound status are not met.  38 U.S.C.A. § 1114(1), (s) 
(West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide. 38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake. 

The Veteran received VCAA notice, as it related to his 
service connection claim by way of April 2001 correspondence.  
He received VCAA notice as it pertained to his increased 
rating and SMC claims by way of December 2006 correspondence.  
These letters notified him of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
and identified his duties in obtaining information and 
evidence to substantiate his claims.

The December 2006 letter, and a letter sent in July 2008, 
informed the Veteran that he could substantiate the increased 
rating claims with evidence that his disability had worsened.  
These letters also told him 1) that he could submit evidence 
of the disabilities' impact on his daily life and employment; 
2) if an increase in disability was found, a disability 
rating would be determined by applying relevant diagnostic 
codes; and 3) provided types of medical and lay evidence that 
he could submit.  Thus, notice on first, third, and fourth 
Vazquez-Flores elements was satisfied.

As discussed below, the criteria for an increased rating for 
the service-connected disorders on appeal would generally be 
satisfied by a noticeable worsening of the disability, i.e. 
without a need for specific measurements or test results.  38 
C.F.R. § 4.114, Diagnostic Code 7354.  Hence, notice on the 
second Vazquez-Flores element is not required.

The December 2006 and July 2008 letters also contained a 
discussion of the type of evidence necessary to establish a 
disability rating or effective date, pursuant to the recent 
holding in the Dingess decision.  

There was a timing deficiency with the December 2006 and July 
2008 letters because they were provided after the initial 
evaluation.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Nonetheless, this deficiency was cured by the 
re-adjudication of the claim in a June 2009 supplemental 
statement of the case (SSOC) issued after notice was 
provided. Id.

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of VA and private medical treatment 
records.  The Veteran has also been afforded VA examinations.  
He has not indicated, nor is the Board aware, of any 
outstanding treatment records.

The Veteran was last afforded a VA examination in August 2003 
for his bilateral hearing loss, disseminated 
coccidoidomycosis, and ureterolithiasis.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Veteran has not indicated that these conditions have worsened 
since the date of the last examination, and there is no other 
evidence of such changes.  The mere passage of time does not 
require a new examination.  Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007).

In addition to dictating objective test results, an 
audiologist conducting a VA examination must fully describe 
the functional effects caused by a hearing disability.  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 
audiologist conducting the VA examination satisfied this 
requirement by noting the situations in which the Veteran 
experienced the most difficulty hearing and noting the 
Veteran's complaints.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2008).  

As a general matter, analysis of the merits of a claim for 
service connection for a disability is focused upon the 
following:  (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent...unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (2008) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (2008) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
Diabetes; Hodgkin's disease; chronic lymphocytic leukemia 
(CLL), multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008); see also 69 Fed. 
Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Specifically, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for bone cancer.  See id at 27,632.

Notwithstanding the foregoing presumption, which arises out 
of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Factual Background

Service treatment records are negative for diagnoses, 
findings, or treatment of peripheral neuropathy.

In a post-service October 2000 report, Dr. William Occidental 
(a private physician) indicated that he had treated the 
Veteran over an 18-month period for complaints of numbness 
and weakness in both hands.  Dr. Occidental's diagnosis was 
"[P]olyneuropathy which may be secondary to chemical 
exposure, since [the Veteran] claims that he was exposed to 
Agent Orange during... his service in Vietnam... ."  Dr. 
Occidental further indicated that he had referred the Veteran 
to a neurologist due to his declining condition.

An October 2000 private neurology report reflects a 
diagnostic assessment of peripheral neuropathy involving both 
the motor and sensory nerves.  However, that physician 
advised that the Veteran undergo further electromyography 
(EMG) and nerve conduction (NCV) tests for objective 
findings.  In a June 2001 report, Dr. Occidental noted that 
the Veteran's complaint of numbness, tingling, and weakness 
in his lower extremities was associated with "lumbosacral X-
ray evidence of a mild compression deformity, L1."

In an undated note, written on what appears to be a 
prescription pad, Dr. Tan Tee Johnson (a private physician) 
diagnosed the Veteran's reported 18-year history of 
intermittent numbness of the lower extremities as 
'radiculopathy, bilateral lower extremities secondary to 
spinal stenosis.' 

VA EMG and NCV studies performed in October 2003 revealed 
findings consistent with a mild median entrapment neuropathy 
across the wrists (consistent with carpal tunnel syndrome), 
affecting the myelin sheets of both sensory and motor fibers.  

In October 2006, the Board remanded the claim to obtain a 
medical opinion as to whether the Veteran had polyneuropathy 
related to military service, including herbicide exposure.  

At a November 2008 VA neurology examination, the Veteran 
reported symptoms of numbness and weakness in his upper and 
lower extremities.  Objectively, no motor function or sensory 
impairment was found.  The examiner indicated that the 
current EMG-NCV showed evidence of chronic and bilateral L5 
radiculopathies; and bilateral median entrapment neuropathy 
across the wrists, consistent with carpal tunnel syndrome, 
affecting the myelin sheets of both sensory and motor fibers.  
The examiner's diagnosis was 'bilateral carpal tunnel 
syndrome and chronic bilateral L5 radiculopathy.'  He opined 
that there was no evidence to indicate that either disorder 
was attributable to Agent Orange exposure. 

Analysis

The Veteran has claimed service connection for peripheral 
neuropathy, secondary to herbicide exposure (Agent Orange).  

Service records reflect that the Veteran served in Vietnam 
from April 1970 to September 1970.  He was awarded the 
Vietnam Service Medal (VSM) and the Vietnam Campaign Medal 
(VCM).  This evidence establishes that he served in the 
Republic of Vietnam during the Vietnam era within the meaning 
of the controlling law and regulations.  Therefore, he is 
presumed to have been exposed to herbicide agents during this 
period of service.  38 U.S.C.A. § 1116(f).  

While in-service exposure to herbicides (such as Agent 
Orange) is conceded, the preponderance of the competent 
medical evidence shows the Veteran does not have a confirmed 
diagnosis of peripheral neuropathy.  The private neurologist, 
who provided a diagnosis of peripheral neuropathy in October 
2000, indicated that his findings should be confirmed with 
objective results of EMG-NCV studies.  Dr. Occidental and Dr. 
Johnson have both indicated that the lower extremity symptoms 
are due to L5 radiculopathy and L1 compression deformity.  VA 
EMG-NCV studies performed in October 2003 and November 2008 
confirm that the Veteran does not have peripheral neuropathy.  
Rather, his upper extremity symptoms are due to bilateral 
carpal tunnel syndrome, which is not service connected; and 
his lower extremity symptoms are due to chronic bilateral L5 
radiculopathy and are already service connected.  Peripheral 
neuropathy of the lower extremities has not been found on 
diagnostic studies.

Carpal tunnel syndrome is not listed among the enumerated 
disorders presumed to be related to such exposure.  
Therefore, presumptive service connection under 38 C.F.R. §§ 
3.307 and 3.309 is not possible.  Service connection for 
bilateral carpal tunnel syndrome was previously denied in the 
October 2006 Board decision.

To the extent that chronic L5 radiculopathy is causing 
tingling, weakness, numbness and pain in the lower 
extremities, the Veteran is currently service-connected for 
degenerative discospondlyosis lumbosacral spine, and old 
healed fracture L1, with post-traumatic arthritis.  As noted 
in the Introduction, the Board has instructed that the RO 
undertake appropriate actions to ensure that the Veteran is 
adequately compensated for all current manifestations 
attributable to that condition.

The Veteran departed from Vietnam in September 1970; 
therefore, this is the last date on which he is presumed to 
have been exposed to an herbicide agent.  Service treatment 
records fail to show complaints or findings of peripheral 
neuropathy.  The earliest 'diagnosis' of peripheral 
neuropathy in the record was in an October 2000 post-service 
treatment note.  As peripheral neuropathy did not manifest in 
service, or to a degree of 10 percent or more within one year 
thereafter; service connection for peripheral neuropathy may 
not be presumed.  See 38 C.F.R. § 3.307(a)(6)(ii).

Service connection is also not warranted for peripheral 
neuropathy on a direct basis.  Despite Dr. Occidental's 
opinion that the Veteran's polyneuropathy 'may have been' 
related to in-service exposure is insufficient to establish 
service connection. See generally Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992)(evidence favorable to the Veteran's 
claim that does little more than suggest a possibility that 
his illness might have been caused by in-service herbicide 
exposure, is insufficient to establish service connection).  
There is no other competent medical opinion in this regard.  

Although the Veteran believes that he currently has chronic 
peripheral neuropathy related to some aspect of his military 
service; he is a layman and does not possess the necessary 
expertise to offer a competent opinion that he has peripheral 
neuropathy as the result of exposures to chemicals in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 

Increased Ratings

Legal Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Bilateral Hearing Loss, with Otitis Media

The Veteran claims entitlement to an increased (compensable) 
rating for his service-connected bilateral hearing loss 
disability.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 hertz (Hz).  38 C.F.R. § 4.85(a), (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e).  See also Lendenmann, 
3 Vet App. at 349.  A percentage evaluation is then 
determined using Table VII by combining the Roman numeral 
designations for hearing impairment in each ear.  38 C.F.R. § 
4.85(e).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

Analysis

The report of a November 2000 VA audiological evaluation 
indicates the Veteran's chief complaint was hearing 
difficulty, with no particular situation of greatest 
difficulty.  Examination of the external and inner ear was 
intact.  No active disease was present.  Puretone thresholds 
for the right ear, in decibels, were: 50 at 1000 Hz, 60 at 
2000 Hz, 55 at 3000 Hz, and 70 at 4000 Hz.  The puretone 
threshold average was 58.75.  Puretone thresholds for the 
left ear, in decibels, were: 50 at 1000 Hz, 55 at 2000 Hz, 50 
at 3000 Hz, and 40 at 4000 Hz.  The puretone threshold 
average was 48.75.  Speech recognition ability was 92 percent 
in the right ear and 88 percent in the left ear.  The 
clinical diagnosis was moderate bilateral hearing loss.  The 
exmaeirn opined that the Veteran's hearing disability reduced 
his chances of being employed. 

Table VI provides that a puretone threshold average of 58.75 
and speech discrimination of 92 percent in the right ear, 
result in level II hearing for that ear.  A puretone 
threshold average of 48.75 and a speech discrimination of 88 
percent in the left ear, results in level II hearing for that 
ear.  Applying these results to the Table VII, level II 
hearing loss in each ear results in a 0 percent evaluation. 

The report of an August 2003 VA audiological evaluation 
indicates the Veteran's chief complaint was hearing 
difficulty.  His situation of greatest difficulty was when 
the speaker was distant and, with background noise.  Clinical 
examination revealed normal middle ear pressure and static 
compliance, right ear.  There was reduced static compliance 
in the left ear.  No active ear disease was noted. 

Puretone thresholds for the right ear, in decibels, were: 60 
at 1000 Hz, 60 at 2000 Hz, 60 at 3000 Hz, and 80 at 4000 Hz.  
The puretone threshold average was 65.  Puretone thresholds 
for the left ear, in decibels, were: 50 at 1000 Hz, 60 at 
2000 Hz, 50 at 3000 Hz, and 50 at 4000 Hz.  The puretone 
threshold average was 52.5.  Speech recognition ability was 
80 percent in the right ear and 92 percent in the left ear.   

The clinical diagnosis was moderate sensorineural hearing 
loss from low to mid frequencies, with a severe dip at the 
high frequencies, right ear.  In the left ear, there was 
moderate sensorineural hearing loss.  

Since the 2003 examination demonstrates a pattern of 
exceptional hearing loss in the right ear under 38 C.F.R. 
§ 4.86 (i.e. the puretone thresholds at each of the four 
specified frequencies were 55 decibels or more), the Board 
must determine which the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa would 
result in the higher numeral for the right ear.  See 
38 C.F.R. § 4.86(a).

Table VI provides that a puretone threshold average of 65 and 
speech discrimination of 80 percent, in the right ear, result 
in level IV hearing for that ear.  Table VIa provides that a 
puretone threshold average of 65 results in level V hearing 
for that ear.  See Id.  Thus, use of Table VIa is appropriate 
for the right ear in this instance.  

A puretone threshold average of 52.5 and a speech 
discrimination of 92 percent, in the left ear, results in 
level I hearing for that ear.  Applying these results to 
Table VII, level V hearing loss in the right ear, and level I 
hearing loss in the left ear results in a 0 percent 
evaluation. 

Based on the results of the audiological evaluations 
discussed above, and in the absence of any additional medical 
evidence showing a more severe hearing disability, a 
compensable evaluation is not warranted.  The Board does not 
discount the difficulties that the Veteran has with his 
auditory acuity.  However, the Board has no discretion in 
this matter and must predicate its determination on the basis 
of the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. at 55-57 (1990).  The claim for a 
compensable evaluation for the service-connected hearing loss 
disability is denied.  

Disseminated Coccidoidomycosis

The Veteran claims entitlement to an increased (compensable) 
rating for his service-connected disseminated 
coccidoidomycosis.  This disability is currently rated as 
noncompensable under 38 C.F.R. § 4.97 Diagnostic Code 6835.   

Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6835, a 
noncompensable rating is assigned for coccidoidomycosis with 
healed and inactive mycotic lesions which are asymptomatic.  
A 30 percent rating is warranted with chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough.  A 50 percent rating is 
warranted if the evidence shows chronic pulmonary mycosis 
requiring suppressive therapy with no more than minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  A 100 percent rating is warranted with chronic 
pulmonary mycosis with persistent fever, weight loss, night 
sweats, or massive hemoptysis.  Id.

Analysis

At a November 2000 examination, a history of disseminated 
coccidoidomycosis involving the lymph nodes and lungs was 
noted.  The Veteran reported current symptoms of night 
sweats, weight loss, and occasional dry cough at night.  He 
denied fever, hemoptysis, malignant disease or current 
treatment.  On physical examination, there were no cervical 
adenopathies, retraction, or unimpaired fremti.  Chest 
excursion was symmetrical and breath sounds were clear.  X-
rays of the Veteran's chest and hands were essentially 
normal.  The examiner indicated that there were no residuals 
of malignancy, including due to treatment.  The diagnosis was 
'history of disseminated coccidoidomycosis without 
residuals.'

Private treatment records include a June 2000 chest X-ray 
report showing increased lung marking with minimal 
peribronchial thickening.  The impression was 'probable 
bronchitis.'  Additional records show treatment for an upper 
respiratory infection in January 2000; bronchitis in December 
2000; and report of cough in December 2001.

At a VA examination in August 2003, the Veteran reported a 
history of fever, night sweats, weight loss, and hemoptysis.  
He denied any current symptoms of fever, night sweats, or 
cough.  Chest X-rays were normal.  It was noted that 
pulmonary function tests performed in 2000 were normal.  The 
current diagnosis was 'history of disseminated 
coccidoidomycosis, without residuals.'

Although findings of bronchitis and a cough were noted in 
2000 and 2001, these remote findings were not attributed to 
coccidoidomycosis.  The only medical evidence assessing the 
current severity of the Veteran's service-connected 
coccidoidomycosis, are the November 2000 and August 2003 VA 
opinions, both of which reflect a history of disseminated 
coccidoidomycosis, without active or residual disease at 
present.  The Veteran would be competent to report current 
symptoms, but has not done so.

As there is no current evidence of active residuals of 
disseminated coccidoidomycosis, manifested by chronic 
pulmonary mycosis with symptoms of hemoptysis or productive 
cough; the preponderance of the evidence is against the 
assignment of a compensable rating.  There is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).  Therefore, the claim is denied.

Ureterolithiasis

The Veteran claims entitlement to an increased (compensable) 
rating for his service-connected ureterolithiasis.  This 
disability is currently rated as noncompensable under 
38 C.F.R. § 4.115b Diagnostic Codes 7509, 7510.  

Under Diagnostic Code 7510, ureterolithiasis is rated as 
hydronephrosis (under Diagnostic Code 7509), except for 
recurrent stone formation requiring one or more of the 
following: diet therapy; drug therapy; or, invasive or non-
invasive procedures more than two times per year.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7510.

Under Diagnostic Code 7509 (for hydronephrosis), a 10 percent 
rating is warranted when there is only an occasional attack 
of colic, not infected and not requiring catheter drainage.  
A 20 percent rating requires frequent attacks of colic that 
requires catheter drainage.  A 30 percent rating additionally 
requires infection, kidney function impairment.  Severe 
hydronephrosis is rated based on renal dysfunction.  38 
C.F.R. § 4.115b, Diagnostic Code 7509. 

Analysis

A November 2000 VA examination report shows the Veteran 
denied symptoms of anorexia or lethargy, and a change in his 
dietary habit.  He reported weight loss, daytime urinary 
frequency, and nocturia, without hesitancy of flow.  The 
nocturia was associated with some incontinence.  

The Veteran denied colic, a history of passing stones, acute 
nephritis, and any urinary tract infections.  An intravenous 
pyelography (IVP) study was normal, with contrast material 
showing prompt excretion by the kidneys; and normal 
pelvocalyceal complexes, ureters, and urinary bladder.  The 
diagnosis was 'persistent microscopic hematuria and 
proteinuria.'  

The examiner opined that the Veteran's urinary frequency 
could affect his sleep and daily activities.  He noted 
further that since the IVP was normal, the reported symptoms 
and laboratory findings could be due to a primary intrarenal 
disorder; a renal biopsy could confirm a definite diagnosis.  
He opined that the Veteran's symptoms could affect his 
ability to gain employment.  

An August 2003 VA examination report shows the Veteran 
reported a history of frequent voiding and urinary hesitancy, 
but denied dysuria or incontinence.  He did not report any 
symptoms of colic and denied current treatment for the 
service-connected condition.  On examination of his abdomen, 
there was no abdominal tenderness or organomegaly.  
Urinalysis and creatinine tests were normal.  The diagnosis 
was 'history of recurrent hematuria, probably secondary to 
ureterolithiasis.'  

The evidence of record does not support a claim for a 
compensable rating.  There is no evidence that the Veteran's 
service-connected ureterolithiasis has required diet or drug 
therapy, or invasive or non-invasive procedures during the 
appeal period.  Therefore, the ureterolithiasis must be rated 
under Diagnostic Code 7509 as hydronephrosis.  A compensable 
rating under Diagnostic Code 7509 requires, at a minimum, 
attacks of colic.  

There is no indication that the Veteran's ureterolithiasis 
has manifested with colic attacks, during any period under 
consideration.  Hence, a noncompensable rating must be 
assigned.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  

In reaching these decisions, due consideration has been given 
to Hart v. Mansfield, 21 Vet. App. 505 (2007).  Compensable 
evaluations are not warranted for any of the service-
connected disabilities, at any time during the appeal period.  

SMC

SMC is payable where a Veteran suffers from service-connected 
disability that renders him permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

A Veteran shall be considered to be in need of regular aid 
and attendance if: he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the Veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the Veteran to feed himself; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).

Although the Veteran need not show all of the disabling 
conditions in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, there is a threshold requirement that 
at least one of the enumerated factors be present.  See Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

SMC at the Housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. §  1114(s); 38 C.F.R. 
§ 3.350(i).  

Analysis

Service connection is currently in effect for the following: 
degenerative discospondlyosis lumbosacral spine and old 
healed fracture L1, with post-traumatic arthritis rated 30 
percent disabling; and disseminated coccidoidomycosis, 
ureterolithiasis, bilateral hearing loss with otitis externa, 
and tinnitus- all rated as noncompensable (0 percent).  

The Veteran is not service-connected for visual impairment, 
and is there no evidence that he is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, or 
concentric contraction of the visual field to 5 degrees or 
less.  There is also no evidence that the Veteran is a 
patient in a nursing home.  38 C.F.R. § 3.352(a). 

The pertinent evidence, which includes November 2000, May 
2003, August 2003, and November 2008 VA examinations reports 
and VA outpatient and private treatment records, does not 
establish that the Veteran is in need of aid and attendance 
in the form of personal assistance from others, or that he is 
housebound, as a direct result of his service-connected 
disabilities.

The two VA respiratory examinations reflect there are no 
current residuals from the coccidoidomycosis disability, 
except for night sweats and occasional dry cough at night.  
The VA genitourinary and audiology examinations do not show 
any evidence of incapacity; an inability to attend the wants 
of nature or perform activities of daily living; or that the 
Veteran was confined to his bed or home due to his 
ureterolithiasis, bilateral hearing loss, and tinnitus 
disabilities.  

The Veteran was afforded a VA examination in August 2003, 
specifically to evaluate his need for aid and attendance.  
The examination report shows that the Veteran was not 
hospitalized or permanently bedridden.  He was found capable 
of managing his pension benefits.  The examiner further noted 
that the Veteran was able to feed, bathe, and dress himself 
and perform self-toileting.  He had no bowel or bladder 
incontinence.  On a typical day, his activities included 
reading the paper, watching television, walking around the 
yard, and feeding his chickens.  He was able to walk up to 
500 meters comfortably, without assistance from another 
person, and did not require mechanical aids.  He was also 
able to leave his home and immediate premises at least once a 
week.  

A September 2003 VA general medical examination report 
reflects an examiner's opinion that the Veteran's current 
disabilities (which included both non service-connected and 
service-connected disorders of osteoarthritis, bilateral 
knees; gouty arthritis; hypertension; carpal tunnel syndrome; 
hemorrhoids; and hearing loss) did not make him dependent in 
his activities of daily living; therefore he did not require 
aid and attendance assistance.  No residual condition 
secondary to his service-connected disabilities was noted.

The Veteran's service-connected disability are not shown to 
render him permanently bedridden; or render him so helpless 
as to prevent him from dressing or undressing himself, 
feeding himself, keeping himself ordinarily clean and 
presentable and attending to the wants of nature.  He also 
does not use any special prosthetic or orthopedic appliances 
as a result of any service-connected disability.  In 
addition, there is no evidence of incapacity, which requires 
care or assistance on a regular basis to protect the Veteran 
from the hazards or dangers incident to his daily 
environment.  

The Veteran has not alleged, nor does the evidence show, that 
any of the elements of 38 C.F.R. § 3.352 are present.  The 
August and September 2003 examinations include findings that 
most of those elements were not present.  The examiners did 
not specifically opine as to whether the Veteran would be 
able to protect himself from hazards incident to his 
environment, but did note that the Veteran was able to 
function in that environment, to engage in chores, and to 
leave his home.  There are no reports of impaired judgment.

The Veteran does not have a single service-connected 
disability rated as 100 percent.  Hence, he does not meet the 
threshold requirement for housebound benefits. 

The preponderance of the evidence is against the Veteran's 
claim of entitlement to special monthly compensation based 
upon the need for regular aid and attendance or due to 
housebound status; therefore reasonable doubt does not arise.  
38 U.S.C.A. § 5107(b) (West 2002).  The claim is denied.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
recognizes that the question of an extraschedular rating is a 
component of a claim for an increased rating.  See Barringer 
v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The preceding discussion reflects that the symptoms of the 
Veteran's service-connected disabilities are reasonably 
contemplated by the applicable rating criteria.  The 
bilateral hearing loss with otitis externa primarily 
manifests by difficulty hearing in background noise and with 
listening to distant speakers.  The ureterolithiasis 
primarily manifests by frequent voiding and urinary 
hesitancy, but without colic or infection requiring catheter 
drainage.  There are no current residuals of disseminated 
coccidoidomycosis.  

The noted symptoms are all contemplated in the respective 
rating criteria applicable to each disorder.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  Referral 
of the claim for extraschedular consideration is, therefore, 
not warranted.


ORDER

Service connection for peripheral neuropathy, to include as a 
result of exposure to Agent Orange (AO) is denied.

A compensable evaluation for bilateral hearing loss with 
otitis externa is denied.

A compensable evaluation for disseminated coccidoidomycosis 
is denied.

A compensable evaluation for ureterolithiasis is denied.

SMC based on the need for aid and attendance or on housebound 
status is denied. 


REMAND

The Veteran claims entitlement to a TDIU due to service-
connected disabilities.  

In an October 2006 remand, the Board noted that the Veteran 
had not been provided with a VCAA notice letter regarding his 
claim for entitlement to a TDIU due to service-connected 
disabilities.  The remand instructed that VCAA-compliant 
notice be sent.  The RO sent VCAA notice to the Veteran in 
December 2006; however, it failed to include notice pertinent 
to TDIU claims.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance." Id. 
at 270-1.  Therefore, the Board is compelled to again remand 
this claim for compliance with the instructions in the 
Board's October 2006 remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice 
letter regarding his claim for entitlement 
to a total rating based upon individual 
employability due to service-connected 
disabilities.

2.  After completion of the above, if the 
claim is not fully granted, issue a SSOC 
before returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


